DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US PGPub No. 2014/0071624).
Regarding claim 15, Aoki ‘624 discloses an electronic device with a liquid cooling function, the electronic device being applied to a computer system (a liquid cool system for computer processors), the electronic device comprising:
a circuit board (3) having a processing unit (CPU 4);


    PNG
    media_image1.png
    485
    770
    media_image1.png
    Greyscale

a pump (15) in fluid communication with the radiator outlet for circularly transferring a liquid (the pump 15 pumps refrigerant to the discharge nozzle 42, see Fig. 11);
a liquid-cooling head (cooling plate 61) aligned and contacted with the processing unit (see Figs. 7 and 13), and having a head inlet (62a, Fig. 5) and a head outlet (62d, Fig. 13), wherein the head inlet is in fluid communication with the pump 
a fan group (18) installed on the liquid-cooling radiator, wherein the fan group and the liquid-cooling head are respectively located at two opposed lateral sides of a first reservoir (return pipe 17) of the liquid-cooling radiator (the left side of the fan group in Fig. 1 is on an opposite side of the cooling plate 61 which is on right side of the return pipe 17), and the liquid-cooling head is in contact with the first reservoir (the cooling plate 61 and return pipe 17 are both connected to each other, see paragraph 0069, heat receiving module 16 includes the cooling plate 61).
wherein there is an included angle between an orientation direction of the radiator outlet and an orientation direction of the radiator inlet along a projection surface (discharge pipe 64 and inflow nozzle 62a have an included angle of 90 degrees).
Regarding claim 16, Aoki ‘624 further discloses wherein an orientation direction of the head inlet (the bent down direction of pipe 62a, see Fig. 5) is perpendicular to an orientation direction of the head outlet (longitudinal direction of the pipe 62d, and is perpendicular with the bent down direction of pipe 62a).
Regarding claim 17, Aoki ‘624 further discloses wherein the head outlet is on a top surface of the liquid-cooling head (see annotated figure below), and the top surface and the head outlet face the liquid-cooling radiator (both the top surface and the end of pipe 62d face the radiator module 12 of the assembly).

    PNG
    media_image2.png
    858
    634
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US PGPub No. 2013/0201628) in view of Fiala (CH 394553 A) and Suzuki (US PGPub No. 2011/0272128).
Regarding claim 1, Aoki discloses a liquid-cooling radiator (4, Fig. 8), comprising:
a first reservoir (tanks 90a, 91a) comprising a radiator inlet (OP1a, behind 90a and 91a, see also Fig. 7) and a radiator outlet (OP2a), wherein the first reservoir has a first height (height of tanks 90a and 91a in vertical direction of Fig. 8);
a second reservoir (coupling chambers 84a’) having a second height, wherein the second height is smaller than the first height (the height of chamber 84a’ is shorter than the tanks 90a and 91a);
a third reservoir (coupling chambers 34a’, 14a’, 24a’ and 44a’), wherein the first reservoir is arranged between the second reservoir and the third reservoir (see Fig. 8);
a first heat-dissipation channel group (a group of tubes 70a’) arranged between the first reservoir and the second reservoir, wherein the first heat-dissipation channel group has a first width (length of tube 70a’ from tank 91a to coupling chamber 84a’); and

wherein the first reservoir, the second reservoir, the third reservoir, the first heat-dissipation channel group and the second heat-dissipation channel group are in fluid communication with each other (the tanks, chambers and tubes are supplied with refrigerant flowing from inlet OP1a, through the tanks, chambers and tubes, and to outlet OP2a).
Aoki fails to disclose there is an included angle greater than 0 degree and smaller than or equal to 90 degrees between an orientation direction of the radiator outlet and an orientation direction of the radiator inlet along a projection surface; and
the second width is larger than the first width.
Fiala discloses there is an included angle greater than 0 degree and smaller than or equal to 90 degrees between an orientation direction of the radiator outlet (outlet 9, oriented in right direction) and an orientation direction of the radiator inlet (10) along a projection surface (the inlet 10 is orientated in a downward direction the angle between the two directions is 90 degrees).
According to Fiala’s teachings, one or both of the radiator inlet (OP1a) and radiator outlet (OP2a) may respectively have an extension which are oriented perpendicular to each other, so it would be more accessible for the connecting hose in certain installations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided there is an included angle greater than 0 degree and smaller than or equal to 90 degrees between an orientation direction of the radiator outlet and an orientation direction of the radiator inlet along a projection surface in Aoki as taught by Fiala to provide more accessible location for the connecting hose in certain installations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Suzuki (Fig. 6) discloses the second width (length of 51d) is larger than the first width (length of 50d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second width is larger than the first width in Aoki as taught by Suzuki in order to position the tank in a location for easier attachment of inlet and outlet hoses (paragraph 0035 of Suzuki).
Regarding claim 2, Aoki as modified further discloses wherein the radiator inlet is connected with a liquid-cooling head (cooling jacket 2, Fig. 1), the radiator outlet is in fluid communication with a pump (3, Fig. 1), and the pump is in fluid communication with the liquid-cooling head so as to circularly transfer a liquid (the pump 3 supplies fluid to the cooling jacket 2, and Fig. 1 of Aoki is a circuit of refrigerant).
Regarding claim 3, Aoki as modified further discloses wherein the radiator inlet is connected with a liquid-cooling head (cooling jacket 2, Fig. 1), the liquid-cooling radiator is installed on a processing unit (heat-generating component 6 is a CPU, paragraph 0020; and the radiator is installed to the CPU through hoses, cooling jacket 2 
Aoki fails to disclose a circuit board, and the circuit board has a processing unit.
Examiner takes official notice that a circuit board with a processing unit is commonly known in electronics for suppling power and electrical signals. Aoki’s radiator 4 is installed on the circuit board with the processor 6 through the hoses, cooling jacket 2 and pump 3 in the cooling system in Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a circuit board, and the circuit board has a processing unit for suppling power and electrical signals.
Regarding claim 5, Aoki as modified further discloses wherein the first reservoir (tanks 90a and 91a) has a top side (top side of the tanks as shown in Fig. 8) and a first lateral side (vertical side on the back of the tanks in Fig. 8), wherein the radiator outlet is located at the top side of the first reservoir (modified outlet OP2a is relocated to the top side of the tanks) the radiator inlet is located at the first lateral side of the first reservoir (see Fig. 7 for the inlet OP1a).
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US PGPub No. 2013/0201628) in view of Fiala (CH 394553 A) and Suzuki (US PGPub No. 2011/0272128) as applied to claim 1 above, and further in view of Aoki 890’ (US Patent No. 5,101,890).
Regarding claim 4
Aoki fails to disclose a notch is defined between the first reservoir and the first heat-dissipation channel group and the notch is formed as an accommodation space, wherein the accommodation space is aligned with the radiator outlet, and the radiator outlet is connected with a pump through an input pipe that is partially accommodated within the accommodation space.
Aoki 890’ (Fig. 1) discloses a notch is defined between the first reservoir (top side of header 13) and the first heat-dissipation channel group (tubes 14) and the notch is formed as an accommodation space (the space that accommodate joint 17).
Aoki 890’ further discloses that variable locations of inlet joint 17 or outlet joint 66 may be provided in various location of the header 13 (Figs. 5-14). It is also understood that the position of joints 17 and 66 may be changed to where the connecting hose is more accessible dependent upon a specific installation of the heat exchanger.
According to the teaching of Aoki, the top of tanks 90a and/or 91a may be extended so that the tube 16 and joint 17 of Aoki 890’ may be provided on the tubes 70a’ of Aoki. The modification may relocate the inlet (OP1a) and/or outlet (OP2a) dependent upon different installation. For example, the outlet OP2a may be relocated to joint 17 at the end of the tube 16 of Aoki 890’, so the connecting hose is more accessible in a specific installation of the heat exchanger.
As a result, Aoki as modified discloses wherein the accommodation space is aligned with the radiator outlet (the space is at joint 17), and the radiator outlet (OP2a relocated to the joint 17) is connected with a pump (pump 3 in Fig. 1 of Aoki) through an input pipe that is partially accommodated within the accommodation space (the pipe connecting the pump 3 and the radiator 4 is provided in the space at joint 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a notch is defined between the first reservoir and the first heat-dissipation channel group and the notch is formed as an accommodation space, wherein the accommodation space is aligned with the radiator outlet, and the radiator outlet is connected with a pump through an input pipe that is partially accommodated within the accommodation space in Aoki as taught by Aoki 890’ in order to locate the connecting hose in a more accessible area of the heat exchanger.
Regarding claim 6, Aoki as modified further discloses wherein the first heat-dissipation channel group and the second heat-dissipation channel group cooperate with a fan group (fan 5 blows air to the radiator 4), and the fan group comprises at least one fan (a fan 5), and the fan group is aligned with the first heat-dissipation channel group and the second heat-dissipation channel group (the fan 5 is aligned to the a group of tubes 70a’ and 30a’ to deliver air to the radiator 4).
Aoki as modified fails to disclose wherein the fan group is located at a second lateral side of the first reservoir which is opposed to the first lateral side of the first reservoir.
In Fig. 2 of Aoki, the fan is provided on the back side of the tank 90 with an air direction WD. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fan 5 is located at a second lateral side (front side of the tanks 90a and 91a) of the first reservoir which is opposed to the first lateral side (back side) of the first reservoir, since rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US PGPub No. 2013/0201628) in view of Aoki 890’ (US Patent No. 5,101,890) and Fiala (CH 394553 A). 
Regarding claim 7, Aoki (Figs. 1 and 8) discloses a liquid-cooling heat dissipation module (1), comprising:
a liquid-cooling radiator (radiator 4) comprising a radiator inlet (OP1a, behind 90a and 91a, see also Fig. 7) and a radiator outlet (OP2a),
a pump (3, Fig. 1) in fluid communication with the radiator outlet for circularly transferring a liquid (the pump 3 receives refrigerant from the outlet of the radiator 4); and
a liquid-cooling head (cooling jacket 2) having a head inlet and a head outlet (the arrow lines in Fig. 1 suppling fluid in and out of the cooling jacket 2), wherein the head inlet is in fluid communication with the pump (the pump 3 connects to the inlet of cooling jacket 2), and the head outlet is connected with the radiator inlet (the outlet of cooling jacket 2 connects to the inlet of radiator 4),
Aoki fails to disclose wherein an accommodation space is located at a corner of the liquid-cooling radiator, and the accommodation space is aligned with the radiator outlet, and
wherein there is an included angle greater than 0 degree and smaller than or equal to 90 degrees between an orientation direction of the radiator outlet and an orientation direction of the radiator inlet along a projection surface.
Aoki 890’ (Fig. 1) discloses an accommodation space is located at a corner of the liquid-cooling radiator (top left corner of heat exchanger 11).
As noted in claim 4 above, Aoki 890’ further discloses that variable locations of inlet joint 17 or outlet joint 66 may be provided in various location of the header 13 (Figs. 5-14). It is also understood that the position of joints 17 and 66 may be changed to where the connecting hose is more accessible dependent upon a specific installation of the heat exchanger.
According to the teaching of Aoki, the top of tanks 90a and/or 91a may be extended so that the tube 16 and joint 17 of Aoki 890’ may be provided on the tubes 70a’ of Aoki. The modification may relocate the inlet (OP1a) and/or outlet (OP2a) dependent upon different installation. For example, the outlet OP2a may be relocated to joint 17 at the end of the tube 16 of Aoki 890’, so the connecting hose is more accessible in a specific installation of the heat exchanger.
As a result, the accommodation space is aligned with the radiator outlet (the modification of Aoki has the outlet OP2a at the space over the tubes 70a’ of Aoki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an accommodation space is located at a corner of the liquid-cooling radiator, and the accommodation space is aligned with the radiator outlet in Aoki as taught by Aoki 890’ in order to locate the connecting hose in a more accessible area of the heat exchanger.
As noted in claim 1 above, Fiala discloses there is an included angle greater than 0 degree and smaller than or equal to 90 degrees between an orientation direction of the radiator outlet (outlet 9, oriented in right direction) and an orientation direction of the radiator inlet (10) along a projection surface (the inlet 10 is orientated in a downward direction the angle between the two directions is 90 degrees). And according to Fiala’s 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein there is an included angle greater than 0 degree and smaller than or equal to 90 degrees between an orientation direction of the radiator outlet and an orientation direction of the radiator inlet along a projection surface in Aoki as taught by Fiala to provide more accessible location for the connecting hose in certain installation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 8, Aoki as modified further discloses wherein the liquid-cooling heat dissipation module (1) is installed on a processing unit (on heat-generating component 6 which is a CPU, paragraph 0020), and the liquid-cooling head is aligned and contacted with the processing unit (on bottom side of the cooling jacket 2, see Fig. 1).
Aoki fails to disclose a circuit board, and the circuit board has a processing unit.
Examiner takes official notice that a circuit board with a processing unit is commonly known in electronics for suppling power and electrical signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a circuit board, and the circuit board has a processing unit for suppling power and electrical signals.
Regarding claim 9, Aoki as modified further discloses wherein the liquid-cooling head has a top surface and a bottom surface, wherein the head outlet is formed in the 
Regarding claim 14, Aoki as modified further discloses wherein the liquid-cooling head is connected with the pump through an output pipe (the line from the pump 3 to cooling jacket 2 is a fluid pipe).
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US PGPub No. 2013/0201628) in view of Aoki 890’ (US Patent No. 5,101,890) and Fiala (CH 394553 A) as applied to claim 7 above, and further in view of Suzuki (US PGPub No. 2011/0272128).
Regarding claim 10, please see the rejection of claim 1 above.
Aoki fails to disclose the second width is larger than the first width.
Please see the rejection of claim 1 for the teaching of Suzuki.
Regarding claim 11, Aoki as modified further discloses wherein when the first reservoir and the first heat-dissipation channel group are combined together (by connection of the tubes 70a’ and tank 91a, see claim 4 above), a notch is defined between the first reservoir and the first heat-dissipation channel group and the notch is formed as the accommodation space (the space as modified in claim 7 has a notch), wherein the radiator outlet is connected with the pump through an input pipe that is partially accommodated within the accommodation space (the pipe connecting the pump 3 and the radiator 4 is provided in the added space at joint 17).
Regarding claim 12
Regarding claim 13, please see the rejection of claim 6 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference Fiala teaches tube extensions of the inlet and outlet may be oriented 90 degrees, and the inlet and outlet of Aoki may be modified to be more accessible for the connecting hose.
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/F.K.L/Examiner, Art Unit 3763